Case 2:18-md-02836-RBS-DEM Document 911 Filed 04/27/20 Page 1 of 4 PageID# 18100




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION


   IN RE: ZETIA (EZETIMIBE) ANTITRUST
   LITIGATION                                                MDL No. 2:18-md-2836



   THIS DOCUMENT RELATES TO:
   ALL ACTIONS



             NOTICE OF SUPPLEMENTAL AUTHORITY IN OPPOSITION TO
           DIRECT PURCHASER PLAINTIFFS’ AND END-PAYOR PLAINTIFFS’
                      MOTIONS FOR CLASS CERTIFICATION

          Defendants respectfully submit this Notice of Supplemental Authority to alert the Court

  to the April 22, 2020, decision by the Court of Appeals for the Third Circuit in In re Lamictal

  Direct Purchaser Antitrust Litigation, No. 19-1655 (3d Cir. Apr. 22, 2020), ECF No. 126

  (attached hereto as Exhibit A). In Lamictal, the Third Circuit vacated and remanded the District

  Court’s certification of a class of drug purchasers in a case that arose from allegations that

  certain drug manufacturers had entered into an anticompetitive “reverse payment” patent

  settlement. The decision involves many of the same issues—and two of the same experts—as

  this action.

  Dated: April 27, 2020                         Respectfully submitted,


                                                /s/Stephen E. Noona
                                                Stephen E. Noona
                                                Virginia State Bar No. 25367
                                                KAUFMAN & CANOLES, P.C.
                                                150 W. Main Street, Suite 2100
                                                Norfolk, VA 23510-1665
                                                Telephone: (757) 624-3239
                                                Facsimile: (888) 360-9092
                                                senoona@kaufcan.com
Case 2:18-md-02836-RBS-DEM Document 911 Filed 04/27/20 Page 2 of 4 PageID# 18101




                                     Samuel G. Liversidge (pro hac vice)
                                     Christopher D. Dusseault (pro hac vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     333 South Grand Avenue
                                     Los Angeles, CA 90071-3197
                                     Telephone: (213) 229-7855
                                     Facsimile: (213) 229-6855
                                     SLiversidge@gibsondunn.com
                                     CDusseault@gibsondunn.com

                                     Veronica S. Lewis (pro hac vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     2001 Ross Avenue
                                     Dallas, TX 75201-6912
                                     Telephone: (214) 698-3320
                                     Facsimile: (214) 571-2936
                                     VLewis@gibsondunn.com

                                     Eric J. Stock (pro hac vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     200 Park Avenue
                                     New York, NY 10166
                                     Telephone: (212) 351-2301
                                     Facsimile: (212) 716-0801
                                     estock@gibsondunn.com

                                     Tarek Ismail (pro hac vice)
                                     Jennifer L. Greenblatt (pro hac vice)
                                     GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM
                                     LLP
                                     200 South Wacker Drive, 22nd Floor
                                     Chicago, IL 60606
                                     Telephone: (312) 681-6000
                                     Facsimile: (312) 881-5191
                                     tismail@goldmanismail.com
                                     jgreenblatt@goldmanismail.com

                                     Counsel for Defendants Merck & Co., Inc.; Merck
                                     Sharp & Dohme Corp.; Schering-Plough Corp.;
                                     Schering Corp. and MSP Singapore Co. LLC




                                        2
Case 2:18-md-02836-RBS-DEM Document 911 Filed 04/27/20 Page 3 of 4 PageID# 18102




                                     /s/ Richard H. Ottinger
                                     Richard H. Ottinger (VSB No.: 38842)
                                     Dustin M. Paul (VSB No.: 75287)
                                     Jennifer L. Eaton (VSB No.: 87491)
                                     VANDEVENTER BLACK LLP
                                     101 West Main Street, Suite 500
                                     Norfolk, VA 23510
                                     Telephone: (757) 446-8600
                                     Facsimile: (757) 446-8670
                                     rottinger@vanblacklaw.com
                                     dpaul@vanblacklaw.com
                                     jeaton@vanblacklaw.com

                                     Steven A. Reed (admitted pro hac vice)
                                     R. Brendan Fee (admitted pro hac vice)
                                     Zachary M. Johns (admitted pro hac vice)
                                     Jessica J. Taticchi (admitted pro hac vice)
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     1701 Market Street
                                     Philadelphia, PA 19103
                                     Telephone: (215) 963-5000
                                     Facsimile: (215) 963-5001
                                     steven.reed@morganlewis.com
                                     brendan.fee@morganlewis.com
                                     zachary.johns@morganlewis.com
                                     jessica.taticchi@morganlewis.com


                                     Stacey Anne Mahoney (admitted pro hac vice)
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     101 Park Ave.
                                     New York, NY 10178
                                     Telephone: (212) 309-6000
                                     Facsimile: (212) 309-6001
                                     stacey.mahoney@morganlewis.com

                                     Counsel for Defendants
                                     Glenmark Pharmaceuticals Ltd. and
                                     Glenmark Pharmaceuticals Inc., USA,
                                     incorrectly identified as Glenmark Generics Inc.,
                                     USA




                                        3
Case 2:18-md-02836-RBS-DEM Document 911 Filed 04/27/20 Page 4 of 4 PageID# 18103




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 27, 2020, electronically filed the foregoing with the Clerk of

  the Court using the CM/ECF system which will automatically email notification of such filing to

  all counsel of record.




  DATED: April 27, 2020                        /s/Stephen E. Noona
                                               Stephen E. Noona
                                               Virginia State Bar No. 25367
                                               Kaufman & Canoles, P.C.
                                               150 W. Main Street, Suite 2100
                                               Norfolk, VA 23510-1665
                                               Telephone: (757) 624-3239
                                               Facsimile: (888) 360-9092
                                               senoona@kaufcan.com

                                               Counsel for Defendants Merck & Co., Inc.,
                                               Merck Sharp & Dohme Corp., Schering-Plough
                                               Corp., Schering Corp., MSP Singapore Co. LLC
